                                              July 8, 2021

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)


Dear Judge Engelmayer,

       I write to request that the Court adjourn the sentencing in the above-captioned case,
which is currently scheduled for August 4, 2021, for approximately 45 days.

        As of this morning, Mr. Perez is still in the hospital, in Marshals custody – as he has been
continuously since March. As such, we have been unable to effectively prepare for sentencing. I
understand that Mr. Perez recently underwent his last scheduled surgery, so we are hopeful that
he is on the road to recovery.

         The Government by Assistant United States Attorney Jacob Fiddelman has no objection
to this application.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Attorney for Mr. Perez
212-417-8729                          GRANTED. Sentencing is adjourned to September 16, 2021 at
                                      2:30 p.m. The parties shall serve their sentencing submissions in
                                      accordance with this Court's Individual Rules & Practices in
                                      Criminal Cases. The Clerk of Court is requested to terminate the
                                      motion at Dkt. No. 118.
                                                                                7/9/2021
                                                    SO ORDERED.

                                                                     
                                                                  __________________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
